Exhibit 10.54

 

 

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Dated 22 September 2005

 

 

(1) UNIVERSITY COLLEGE LONDON

 

(2)  UCL BIOMEDICA PLC

 

(3) CIPHERGEN BIOSYSTEMS, INC

 

 

COLLABORATIVE RESEARCH AGREEMENT

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT dated 22 September 2005 is made BETWEEN:

 

(1)         UNIVERSITY COLLEGE LONDON, whose administrative offices are at Gower
Street London, WC1E 6BT (“the University”); and

 

(2)        UCL BIOMEDICA PLC, a company registered in England under number
02776963 whose registered office is at c/o Finance Division, University College
London, Gower Street, London WC1E 6BT (“UCL Biomedica”); and

 

(3)        CIPHERGEN BIOSYSTEMS, INC, a company registered in the United States
whose registered office is at 6611 Dumbarton Circle, Fremont, California 94555
(“the Sponsor”)

 

hereinafter each known as “Party” or collectively as “the Parties”

 

WHEREAS,

 

(A) Professor Ian Jacobs of the University (the “Principal Investigator”) has
research objectives that encompass the discovery, validation, and
characterization of novel Biomarkers related to ovarian cancer;

 

(B) The Principal Investigator desires to further such research objectives by
collaborating with the Sponsor, a company that has developed a number of
technologies that are uniquely enabling in the investigation of Biomarkers, 
such technologies including, without limitation, Surface Enhanced Laser
Desorption/Ionization (“SELDI”), as described in United States Patent
Application 08/068,896 and all patents and applications claiming priority
thereto including, but not limited to, U.S. Patent No. 5,719,060 and U.S. Patent
No. 6,225,047;

 

(C) The Sponsor is willing to engage in the Principal Investigator’s desired
collaboration in exchange for UCL Biomedica’s grant of an option to an exclusive
licence on terms as further set out in this Agreement with respect to use of
discovered Biomarkers in all areas, including without limitation, research,
diagnostic, therapeutic, theranostic and/or prophylactic areas throughout the
world; and

 

(D) UCL Biomedica was established for the purpose of protecting and commercially
exploiting the results arising from research undertaken by University
researchers in the University, or by University researchers in collaboration
with other academic institutions or commercial entities;

 

(E) It is the intention of the University and UCL Biomedica that all Resulting
Intellectual Property generated in the course of the Project hereunder that are
(1) invented solely by the University shall be owned solely by the University
and assigned to UCL Biomedica and (2) jointly invented by the Sponsor and the
University, shall be assigned to UCL Biomedica for the purposes of protection
and commercial exploitation.

 

(F) In      light of the Sponsor’s willingness to collaborate in the discovery,
purification, identification and/or validation of Biomarkers and the
University’s and UCL Biomedica’s desire to facilitate the use of the discovered,
purified, identified and/or validated Biomarkers in generally available health
care products and services, UCL Biomedica is willing to grant to the

 

2

--------------------------------------------------------------------------------


 

Sponsor an option to an exclusive licence on the terms specified in Schedule 3
with respect to the aforementioned Biomarkers throughout the world;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the faithful
performance of the covenants herein contained, the Parties agree as follows:

 

1.             DEFINITIONS

 

In this Agreement the following expressions have the meaning set opposite:

 

Academic Publication:

 

the publication of an abstract, article or paper in a journal, or its
presentation at a conference or seminar; and in clauses 6 and 7 “to Publish” and
“Publication” are to be construed as references to Academic Publication;

 

 

 

this Agreement:

 

this document, including its Schedules, as amended from time to time in
accordance with clause 11.9;

 

 

 

a Business Day:

 

Monday to Friday (inclusive) except bank or public holidays;

 

 

 

Biomarker

 

a substance or characteristic that, measured in certain absolute or relative
amounts in blood, other body fluids, or tissues may suggest or be linked with a
certain biological, pathogenic, and/or pharmacological process. Examples of
known Biomarkers used for the purpose of diagnosing cancer include CA 125
(ovarian cancer), CA 15-3 (breast cancer), CEA (ovarian, lung, breast, pancreas,
and GI tract cancers), and PSA (prostate cancer);

 

 

 

Confidential Information:

 

each Party’s confidential information is: any Background Intellectual Property
disclosed by that Party to the other for use in the Project and identified as
confidential before or at the time of disclosure; business information; and any
Resulting Intellectual Property in which that Party owns the Intellectual
Property;

 

 

 

the Effective Date:

 

1 October 2005;

 

 

 

External Funding:

 

any funding or assistance provided for the Project, or to any Party for use in
the Project by any third party, including without limitation, any state or
public body;

 

 

 

the Financial Contribution:

 

the financial contribution to be provided by the

 

3

--------------------------------------------------------------------------------


 

 

 

Sponsor set out in Schedule 1;

 

 

 

the Research Field:

 

the field of research and development activities that is directed at the
discovery, purification, identification and/or validation of Biomarkers related
to breast and ovarian cancer;

 

 

 

the Licensed Field:

 

the research, development and commercialization of Licensed Products (as that
term is defined in Schedule 3) for Diagnostics and Therapeutics for cancer, as
more particularly specified in Schedule 3;

 

 

 

a Group Company:

 

any undertaking which is, on or after the date this Agreement is last signed by
a Party hereto from time to time, a subsidiary undertaking of the Sponsor, a
parent undertaking of the Sponsor or a subsidiary undertaking of a parent
undertaking of the Sponsor, as those terms are defined in section 258 of the
Companies Act 1985;

 

 

 

Intellectual Property:

 

any intellectual property rights in patents, registered designs, copyrights,
database rights, design rights, trade marks, application to register any of the
aforementioned rights, trade secrets, know-how, rights of confidence and
inventions or discoveries;

 

 

 

Resulting Intellectual Property:

 

any Intellectual Property which is conceived, created, discovered, developed,
identified or first reduced to practice in the course of the Project, derived
directly from the use of SELDI or from the use of SELDI together with any other
technology(ies) and any patents and patent applications, including any
continuations, continuations in part, extensions, reissues or divisions thereof
and any patents, supplementary protection certificates and similar rights that
are based on or derive priority from the foregoing.

 

 

 

Background Intellectual Property:

 

any Intellectual Property other than Resulting Intellectual Property, used in,
or disclosed in connection with the performance of, the Project;

 

 

 

the Key Personnel:

 

the Principal Investigator, Sponsor’s Supervisor and any other key personnel
identified in Schedule 2;

 

 

 

the Location:

 

the location(s) at which the Project will be

 

4

--------------------------------------------------------------------------------


 

 

 

carried out as set out in Schedule 2;

 

 

 

the Principal Investigator:

 

Ian Jacobs or his successor appointed under clause 10.2;

 

 

 

the Project:

 

the programme of work described in Schedule 2, as amended from time to time in
accordance with clause 11.9;

 

 

 

the Project Period:

 

the period described in clause 2.1;

 

 

 

Samples

 

any material provided by the University for use within the Project that is
biological or of biological origin;

SELDI

 

Surface Enhanced Laser Desorption/Ionization, as set forth in Recital B;

 

 

 

the Sponsor’s Supervisor:

 

Dr. Eric Fung or his successor appointed under clause 10.2;

 

 

 

the Territory:

 

worldwide

 

2.             THE PROJECT

 

2.1           The Project will begin on the Effective Date and will continue for
one (1) year or until this Agreement is terminated in accordance with clause 9
or 10, provided that the Sponsor shall have the option of renewing the Project
Period for an additional one (1)-year. If this Agreement is entered into after
the Effective Date, it will apply retrospectively to work carried out in
relation to the Project on or after the Effective Date.

 

2.2           Each of the parties will carry out the tasks allotted to it in
Schedule 2, and will provide the human resources, materials, facilities and
equipment that are designated as its responsibility in Schedule 2. The Project
will be carried on under the direction and supervision of the Principal
Investigator. The Project will be carried out at the Location.

 

2.3           Although the University will use reasonable endeavours to carry
out the Project in accordance with Schedule 2, the University does not undertake
that any research will lead to any particular result, nor does it guarantee a
successful outcome to the Project.

 

2.4           The University will provide the Sponsor with quarterly written
reports summarising the progress of the Project and a copy of all Resulting
Intellectual Property.

 

2.5           The University warrants to the Sponsor that the University has
full power and authority under its constitution, and has taken all necessary
actions and obtained all authorisations, licences, consents and approvals, to
allow it to enter into this Agreement and to carry out the Project.

 

5

--------------------------------------------------------------------------------


 

3.             FINANCIAL CONTRIBUTION AND EXTERNAL FUNDING

 

3.1           The Sponsor will pay the Financial Contribution to the University
in accordance with the budget set out in Schedule 1 within 30 days after receipt
by the Sponsor of quarterly invoices.

 

3.2           The Sponsor will also support the Project by providing, where and
when appropriate, proprietary operational, bioinformatics software and data
analysis support, including data mining using advanced non-linear statistics,
pattern recognition algorithms, Deep Proteome™ tools, neural network analyses
for the discovery and validation of diagnostic biomarkers and/or profiles, and
the supply of standard ProteinChip® Arrays and custom ProteinChip Arrays
incorporating surfaces with enhanced binding performance characteristics for
discovery and assay development and in acccordance with the budget set out in
Schedule 1.

 

3.3           The University will own all equipment purchased and/or constructed
by it, or for it, for use on the Project, using the Financial Contribution or
any External Funding.

 

3.4           All amounts payable to the University under this Agreement are
exclusive of VAT (or any similar tax) which the Sponsor will have no obligation
to pay.

 

3.5           External Funding: The University and the Principal Investigator
shall be free, at any time:

 

(a) to engage in internal, non-commercial research outside of the Research Field
using SELDI  and to seek funding for such research from any source, including
without limitation, a commercial sponsor other than the Sponsor. The University
acknowledges that use of SELDI is subject to Ciphergen’s standard “Label
License,” which restricts the University’s use of SELDI to internal research and
specifically prohibits the University’s use of SELDI for the benefit of third
parties; and

 

(b) to engage in research inside the Research Field without the use of SELDI,
and to seek funding for such research from any source, including without
limitation, a commercial sponsor other than the Sponsor; and

 

(c) to seek additional funding for the Project hereunder from any state or
federal agency, private or public foundation (other than foundations owned or
operated by a commercial entity other than the Sponsor), provided that the terms
and conditions of such additional funding are not in conflict with the terms and
conditions of this Agreement including, but not limited to, the Sponsor’s rights
in and to the Resulting Intellectual Property as defined in Clause 1.

 

3.6           Governmental Interest. The Parties acknowledge that the University
has received, and expects to continue to receive, funding in support of the
University’s research activities from the national, state and/or local
governments where the University is located (“Government Entities”). The Parties
acknowledge and agree that their respective rights and obligations pursuant to
this Agreement shall be subject to the University’s obligations to Government
Entities that arise or result from the University’s receipt of research support
from such Government Entities including, without limitation, the possible
University and/or UCL Biomedica obligation to grant to such Government

 

6

--------------------------------------------------------------------------------


 

Entities a non-exclusive, irrevocable, royalty-free license to utilize the 
Resulting Intellectual Property hereunder for governmental purposes.

 


4.             EXCHANGE OF SAMPLES


 

In connection with the Project, should the University be required to provide
Samples to the Sponsor, the University shall promptly and systematically provide
those Samples, under the terms and conditions of the Material Transfer Agreement
as set out at Schedule 4. The University represents and warrants that, to the
best of its knowledge, the University has obtained and is obtaining Samples in
accordance with all applicable laws, regulations and ethical standards and that
the University has all necessary rights to dispose of Samples as contemplated
herein.

 

5.             USE AND EXPLOITATION OF INTELLECTUAL PROPERTY

 

5.1           This Agreement does not affect the ownership of any Background
Intellectual Property. The Background Intellectual Property will remain the
property of the Party that contributes said Background Intellectual Property to
the Project (or its licensors). No licence to use any Intellectual Property is
granted or implied by this Agreement except as expressly granted in this
Agreement.

 

5.2           Each Party grants the other a royalty-free, non-exclusive licence
to use its Background Intellectual Property for the purpose of carrying out the
Project, but for no other purpose. Neither Party may grant any sub-licence to
use the other’s Background Intellectual Property except that the Sponsor may
allow its Group Companies, and any person working for, or on behalf of the
Sponsor or any Group Company, to use the University’s Background Intellectual
Property for the purpose of carrying out the Project, but for no other purpose.

 

5.3           Each Party will notify the other promptly after identifying any
Resulting Intellectual Property that the disclosing Party believes is
patentable, and will supply the other with copies of that Resulting Intellectual
Property. UCL Biomedica will notify the Sponsor of other Resulting Intellectual
Property in the reports provided under clause 2.4.

 

5.4    5.4.1               The Resulting Intellectual Property will be owned by
the University, who shall assign its rights in it to UCL Biomedica, as specified
in Recital E. Where any third party such as a student or contractor is involved
in the Project, the University, UCL Biomedica or the Party engaging that
contractor (as the case may be) will ensure that that student and that
contractor assign any Intellectual Property they may have in the Resulting
Intellectual Property in order to be able to give effect to the provisions of
this clause 5.

 

5.4.2             As partial consideration for the grant of the exclusive
licence hereunder, the Sponsor may take such steps as it may decide from time to
time, but in accordance with clause 5.4.3 below, and at its own expense, to
register and maintain in UCL Biomedica’s name, any protection for the Resulting
Intellectual Property including filing and prosecuting patent applications for
any of the Resulting Intellectual Property. Where any employee of the Sponsor is
a

 

7

--------------------------------------------------------------------------------


 

co-inventor of such Resulting Intellectual Property, he or she shall be named on
said patent applications, as appropriate.

 

5.4.3             The Sponsor agrees to send UCL Biomedica, in a timely manner,
copies of all material correspondence with the Sponsor’s patent counsel
concerning all patent applications pursuant to clause 5.4.2 above and shall give
UCL Biomedica an opportunity to comment thereon before filing with any patent
office. The Sponsor shall act upon such solicited UCL Biomedica comments in good
faith in the prosecution and maintenance of the patent applications and patents.

 

5.5     5.5.1              UCL Biomedica grants to the Sponsor an option to take
an exclusive licence under all of UCL Biomedica’s rights in  the Resulting
Intellectual Property for any purpose within the Licensed Field and Territory,
as defined in clause 1, on the terms specified in Schedule 3 to this Agreement.

 

5.5.2           [***] This Option Period can be extended by mutual written
agreement of the Parties. The Sponsor shall exercise the option by giving
written notice thereof to UCL Biomedica at any time during the Option Period.

 

5.5.3           UCL Biomedica will not, during the Option Period, negotiate with
any third party with a view to granting a licence to use the Resulting
Intellectual Property or assigning the Intellectual Property in the Resulting
Intellectual Property.

 

5.5.4           Should the Sponsor decide not to take the option to the licence
in clause 5.5.1, within the Option Period, UCL Biomedica shall be free to
licence the Resulting Intellectual Property as it deems appropriate, save that
UCL Biomedica shall not offer a licence to the Resulting Intellectual Property
to any other party on more favourable terms than those last offered to the
Sponsor, for a period of six (6) months after the Sponsor declines to take the
option.

 

5.6           Subject to clause 3.5, the Principal Investigator shall be free to
use the SELDI technology to carry out other work on samples outside the Research
Field in the course of his internal, non-commercial research activities at the
University to the full extent of the Sponsor’s right to use such technology for
such purposes. During the term of this Agreement and for a period of 2 (two)
years after the termination hereof (the “Sponsor’s Rights Period”), the Sponsor
shall have the following rights in relation to that work:

 

5.6.1           Where SELDI is used for other work on Samples collected in the
course of carrying out Research Workplan #1 in Schedule 2  (adnexal mass study)
outside the Research Field, the Sponsor shall be informed in advance of the
nature and scope of the work to be undertaken and shall have the option to
sponsor that work. [***] Should the Sponsor elect to exercise such option, the
Sponsor shall also have an option to licence the results of the work it sponsors
under this clause 5.6.1, on terms identical to those set out in above in this
clause 5.

 

--------------------------------------------------------------------------------

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

5.6.2           Where SELDI is used for any other work outside the Research
Field, the Sponsor shall be informed in advance of the nature and scope of the
work to be undertaken and shall have the option to sponsor that work. [***]
Should the Sponsor elect to exercise such option, the Sponsor shall also have an
option to licence the results of the work it sponsors under this clause 5.6.2,
on fair and reasonable terms to be agreed by the Parties in a separate written
agreement.

 

All obligations of the University pursuant to this clause 5.6 shall cease upon
termination of the Sponsor’s Rights Period.

 

5.7           The University and each employee and student of the University
will have the irrevocable, royalty-free right to use the Resulting Intellectual
Property of the Project for the purposes of academic teaching and academic
research only. The rights in this clause are subject to the rules on Academic
Publication in clause 6.

 

6.             ACADEMIC PUBLICATION

 

6.1           The Project is undertaken in pursuance of a primary charitable
purpose of the University; that is the advancement of education through teaching
and research. Therefore, any employee or student of the University (whether or
not involved in the Project) may, provided the University has not received a
Confidentiality Notice under clause 6.2:

 

6.1.1        discuss work undertaken as part of the Project in University
seminars, tutorials and lectures; and

 

6.1.2        Publish any of the Resulting Intellectual Property.

 

6.2           The University will submit to the Sponsor, in writing, details of
any Resulting Intellectual Property that any employee or student of the
University intends to Publish, at least 30 days before the date of the proposed
Publication. The Sponsor may, by giving written notice to the University (“a
Confidentiality Notice”), require the University to delay the proposed
Publication for a maximum of 3 months after receipt of the Confidentiality
Notice if, in the Sponsor’s reasonable opinion, that delay is necessary in order
to seek patent or similar protection for any Resulting Intellectual Property
that is to be Published; or prevent the Publication of any of the Sponsor’s
Confidential Information. The Sponsor must give that Confidentiality Notice
within 15 days after the Sponsor receives details of the proposed Publication.
If the University does not receive a Confidentiality Notice within that period,
its employee or student may proceed with the proposed Publication, provided
that, whether or not it has received a Confidentiality Notice, any of the
Sponsor’s Background Intellectual Property or Confidential Information may not
be published.

 

6.3           Where, with the agreement of the Sponsor, any registered student
of the University has been involved in the Project he will follow the
University’s regulations for the submission of any thesis or theses for
examination. In any event the University will procure that the student will
submit a draft thesis to the Principal Investigator and the Sponsor’s Supervisor
at least 30 days before the date for submission for examination. The Student may
not, without the Sponsor’s express written consent, include in any

 

--------------------------------------------------------------------------------

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

9

--------------------------------------------------------------------------------


 

thesis any of the Sponsor’s Background Intellectual Property or Confidential
Information, or Resulting Intellectual Property belonging to Sponsor.

 

7.             CONFIDENTIALITY

 

7.1           Subject to clause 6, neither Party will disclose to any third
party, other than to its Group Companies, nor use for any purpose except
carrying out the Project, any of the other Party’s Confidential Information.

 

7.2           Neither Party will be in breach of any obligation to keep any
Background Intellectual Property, Resulting Intellectual Property or other
information confidential or not to disclose it to any other party to the extent
that it:

 

7.2.1        is known to the Party making the disclosure before its receipt from
the other Party, and not already subject to any obligation of confidentiality to
the other Party;

 

7.2.2        is or becomes publicly known without any breach of this Agreement
or any other undertaking to keep it confidential;

 

7.2.3        has been obtained by the Party making the disclosure from a third
party in circumstances where the Party making the disclosure has no reason to
believe that there has been a breach of an obligation of confidentiality owed to
the other Party;

 

7.2.4        has been independently developed by the Party making the
disclosure;

 

7.2.5        is disclosed pursuant to the requirement of any law or regulation
(provided, in the case of a disclosure under the Freedom of Information Act
2000, none of the exceptions to that Act applies to the information disclosed)
or the order of any Court of competent jurisdiction, and the Party required to
make that disclosure has informed the other, within a reasonable time after
being required to make the disclosure, of the requirement to make the disclosure
and the information required to be disclosed; or

 

7.2.6        is approved for release in writing by an authorised representative
of the other Party.

 

7.3           The University will not be in breach of any obligation to keep any
of the Resulting Intellectual Property owned by or licensed to the Sponsor, or
other information, confidential or not to disclose them to any third party, by
Publishing any of the same if the University has followed the procedure in
clause 6.2 and has received no Confidentiality Notice within the period stated
in that clause.

 

7.4           The Sponsor will not be in breach of any obligation to keep any of
the Resulting Intellectual Property owned by the University, the University’s
Background Intellectual Property, or other information, confidential or not to
disclose them to any third party, by making them available to any Group Company
or any person working for or on behalf of the Sponsor or a Group Company, who
needs to know the same in order to exercise the rights granted in clause 5.5,
provided they are not used except as expressly permitted by this Agreement and
the recipient undertakes to keep that

 

10

--------------------------------------------------------------------------------


 

Background Intellectual Property, the Resulting Intellectual Property or that
information confidential.

 

7.5           If the University receives a request under the Freedom of
Information Act 2000 to disclose any information that, under this Agreement, is
the Sponsor’s Confidential Information, it will notify the Sponsor and will
consult with the Sponsor. The Sponsor will respond to the University within 10
days after receiving the University’s notice if that notice requests the Sponsor
to provide information to assist the University to determine whether or not an
exemption to the Freedom of Information Act applies to the information requested
under that Act.

 

7.6           Neither the University nor the Sponsor will use the other’s name
or logo in any press release or product advertising, or for any other
promotional purpose, without first obtaining the other’s written consent; except
that the University may identify the sums received from the Sponsor in the
University’s Annual Report and similar publications.

 

8.             LIMITATION OF LIABILITY

 

8.1           Each of the parties warrants to the other that, to the best of its
knowledge and belief as of the Effective Date (having made reasonable enquiry of
those of its employees involved in the Project or likely to have relevant
knowledge, and in the case of the University any student involved in the
Project, but not having made any search of any public register)  any advice or
information given by it or any of its employees or students who work on the
Project, or the content or use of any Resulting Intellectual Property,
Background Intellectual Property or materials, works or information provided in
connection with the Project, will not constitute or result in any infringement
of third-party rights.

 

8.2           Except under the warranty in clause 8.1 and the indemnity in
clause 8.3, and subject to clause 8.6, neither Party accepts any responsibility
for any use which may be made by the other Party of any Resulting Intellectual
Property, nor for any reliance which may be placed by that other Party on any
Resulting Intellectual Property, nor for advice or information given in
connection with any Resulting Intellectual Property.

 

8.3           The Sponsor will indemnify the University and UCL Biomedica (the
UCL Indemnified Parties), and keep them fully and effectively indemnified,
against each and every claim made against any of the UCL Indemnified Parties as
a result of the Sponsor’s use of any of the Resulting Intellectual Property or
any materials, works or information received from them pursuant to the terms of
this Agreement. The University and UCL Biomedia will indemnify the Sponsor and
its Group Companies (the Sponsor Indemnified Parties), and keep them fully and
effectively indemnified, against each and every claim made against any of the
Sponsor Indemnified Parties as a result of any breach of the University’s
representations and warranties hereunder or the University’s provision or use of
any of the Samples, Resulting Intellectual Property or any materials, works or
information received from the Sponsor pursuant to the terms of this Agreement.
The Indemnified Party must:

 

8.3.1        promptly notify the indemnifying Party of details of the claim;

 

8.3.2        not make any admission in relation to the claim;

 

8.3.3        allow the indemnifying Party to have the conduct of the defence or
settlement of the claim; and

 

11

--------------------------------------------------------------------------------


 

8.3.4        give the indemnifying Party all reasonable assistance (at the
indemnifying Party’s expense) in dealing with the claim.

 

The indemnity in this clause will not apply to the extent that the claim arises
as a result of any Indemnified Party’s negligence, breach of clause 7 or the
deliberate breach of this Agreement.

 

8.4           Subject to clause 8.6, and except under the indemnity in clause
8.3, the liability of either Party to the other for any breach of this
Agreement, any negligence or arising in any other way out of the subject matter
of this Agreement, the Project and the Resulting Intellectual Property, will not
extend to any indirect damages or losses, or any loss of profits, loss of
revenue, loss of data, loss of contracts or opportunity, whether direct or
indirect, even if the Party bringing the claim has advised the other of the
possibility of those losses, or if they were within the other Party’s
contemplation.

 

8.5           Subject to clause 8.6, and except under the indemnity in clause
8.3, the aggregate liability of each Party to the other for all and any breaches
of this Agreement, any negligence or arising in any other way out of the subject
matter of this Agreement, the Project and the Resulting Intellectual Property,
will not exceed in total the Financial Contribution.

 

8.6           Nothing in this Agreement limits or excludes either Party’s
liability for:

 

8.6.1        death or personal injury;

 

8.6.2        any fraud or for any sort of liability that, by law, cannot be
limited or excluded; or

 

8.6.3        any loss or damage caused by a deliberate breach of this Agreement
or a breach of clause 7.

 

8.7           The express undertakings and warranties given by the parties in
this Agreement are in lieu of all other warranties, conditions, terms,
undertakings and obligations, whether express or implied by statute, common law,
custom, trade usage, course of dealing or in any other way. All of these are
excluded to the fullest extent permitted by law.

 

9.             FORCE MAJEURE

 

If the performance by either Party of any of its obligations under this
Agreement (except a payment obligation) is delayed or prevented by circumstances
beyond its reasonable control, that Party will not be in breach of this
Agreement because of that delay in performance. However, if the delay in
performance is more than 6 months, the other Party may terminate this Agreement
with immediate effect by giving written notice.

 

10.           TERMINATION

 

10.1         Either Party may terminate this Agreement with immediate effect by
giving notice to the other Party if:

 

12

--------------------------------------------------------------------------------


 

10.1.1      the other Party is in breach of any material provision of this
Agreement and (if it is capable of remedy) the breach has not been remedied
within 30 days after receipt of written notice specifying the breach and
requiring its remedy; or

 

10.1.2      the other Party becomes insolvent, or if an order is made or a
resolution is passed for its winding up (except voluntarily for the purpose of
solvent amalgamation or reconstruction), or if an administrator, administrative
receiver or receiver is appointed over the whole or any part of the other
Party’s assets, or if the other Party makes any arrangement with its creditors.

 

10.2         Each of the parties will notify the other in writing within 5
(five) business days after receipt of formal notice that any of the Key
Personnel appointed by that Party (the “Notifying Party”) is unable or unwilling
to continue to be involved in the Project. Such notice will also state the date
of termination of such Key Personnel’s involvement in the Project and nominate a
successor to replace such departing Key Personnel. If the parties are unable to
agree on a successor acceptable to the other Party, either Party may terminate
this Agreement by giving the other not less than 3 months’ written notice.

 

10.3         The Sponsor may also terminate this Agreement, by giving the
University not less than 3 months’ written notice, if the Sponsor determines, in
its reasonable judgment, that the Resulting Intellectual Property does not
justify continuing the Project.

 

10.4         Clauses 1, 4, 5 (except clause 5.5 if the University terminates
this Agreement under clause 10.1), 6, 7, 8, 9, 10.4, 10.5 and 11 will survive
the expiry of the Project Period or the termination of this Agreement for any
reason and will continue indefinitely.

 

10.5         On the termination of this Agreement, the Sponsor will pay the
University for all work done prior to termination, as mutually agreed by the
Parties, including any uncancellable or unavoidable expenditures to which the
Sponsor has agreed in advance of such expenditure. Subject to 10.6 below, if the
Sponsor has paid any of the Financial Contribution in advance and the whole of
that contribution has not, by the end of the Project Period or the termination
of this Agreement, been used by the University for the purposes for which that
Financial Contribution was provided, the University will return to the Sponsor
the unused portion of that contribution.

 

10.6         If the Sponsor terminates this Agreement under clause 10.3[***] The
University shall take all reasonable steps to minimise those costs.

 

11.         GENERAL

 

11.1         Notices:  Any notice to be given under this Agreement must be in
writing, may be delivered to the other Party or parties by any of the methods
set out in the left hand

 

--------------------------------------------------------------------------------

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

column below, and will be deemed to be received on the corresponding day set out
in the right hand column:

 

Method of service

 

Deemed day of receipt

By hand or courier

 

the day of delivery

 

 

 

By pre-paid first class post

 

the second Business Day after posting

 

 

 

By recorded delivery post

 

the next Business Day after posting

 

 

 

By fax (provided the sender’s fax machine confirms complete and error-free
transmission of that notice to the correct fax number)

 

the next Business Day after sending or, if sent before 16.00 (sender’s local
time) on the Business Day it was sent

 

The parties’ respective representatives for the receipt of notices are, until
changed by notice given in accordance with this clause, as follows:

 

 

For the University:

 

For the Sponsor:

Trish Monaghan
Contract Manager
Contract Research Office
UCL Business
The Network Building
97 Tottenham Court Road
London
W1T 4TP



 

Gail Page
President Diagnostics Division
Ciphergen Biosystems, Inc.
6611 Dumbarton Circle
Fremont, California 94555
USA



Fax number:00 44 20 7679 9801

 

Fax number: 510.505.2101

 

11.2         Headings:  The headings in this Agreement are for ease of reference
only; they do not affect its construction or interpretation.

 

11.3         Assignment:  Neither Party may assign or transfer this Agreement as
a whole, or any of its rights or obligations under it, without first obtaining
the written consent of the other Party, which consent may not be unreasonably
withheld or delayed. Notwithstanding the above, the Sponsor may at its own
discretion, and without approval by the University or UCL Biomedica, transfer
its interest or any part thereof under this Agreement to a wholly-owned
subsidiary or partnership of which the Sponsor is the general partner or any
assignee or purchaser of the portion of the Sponsor’s business associated with
the licences and rights granted under this Agreement. In the event of any such
transfer, the transferee shall assume and be bound by the provisions of this
Agreement.

 

11.4         Illegal/unenforceable provisions:  If the whole or any part of any
provision of this Agreement is void or unenforceable in any jurisdiction, the
other provisions of this Agreement, and the rest of the void or unenforceable
provision, will continue in force in

 

14

--------------------------------------------------------------------------------


 

that jurisdiction, and the validity and enforceability of that provision in any
other jurisdiction will not be affected.

 

11.5         Waiver of rights:  If a Party fails to enforce, or delays in
enforcing, an obligation of the other Party, or fails to exercise, or delays in
exercising, a right under this Agreement, that failure or delay will not affect
its right to enforce that obligation or constitute a waiver of that right. Any
waiver of any provision of this Agreement will not, unless expressly stated to
the contrary, constitute a waiver of that provision on a future occasion.

 

11.6         No agency:  Nothing in this Agreement creates, implies or evidences
any partnership or joint venture between the parties, or the relationship
between them of principal and agent. Neither Party has any authority to make any
representation or commitment, or to incur any liability, on behalf of the other.

 

11.7         Entire agreement: This Agreement constitutes the entire agreement
between the parties relating to its subject matter. Each Party acknowledges that
it has not entered into this Agreement on the basis of any warranty,
representation, statement, agreement or undertaking except those expressly set
out in this Agreement. Each Party waives any claim for breach of this Agreement,
or any right to rescind this Agreement in respect of, any representation which
is not an express provision of this Agreement. However, this clause does not
exclude any liability which either Party may have to the other (or any right
which either Party may have to rescind this Agreement) in respect of any
fraudulent misrepresentation or fraudulent concealment prior to the execution of
this Agreement.

 

11.8         Formalities: Each Party will take any action and execute any
document reasonably required by the other Party to give effect to any of its
rights under this Agreement, or to enable their registration in any relevant
territory provided the requesting Party pays the other Party’s reasonable
expenses.

 

11.9         Amendments:  No variation or amendment of this Agreement will be
effective unless it is made in writing and signed by each Party’s
representative.

 

11.10       Third parties:  No one except a Party to this Agreement has any
right to prevent the amendment of this Agreement or its termination, and no one
except a Party to this Agreement may enforce any benefit conferred by this
Agreement, unless this Agreement expressly provides otherwise.

 

11.11       Governing law:  This Agreement is governed by, and is to be
construed in accordance with, English law. The English Courts will have
exclusive jurisdiction to deal with any dispute which has arisen or may arise
out of, or in connection with, this Agreement, except that either Party may
bring proceedings for an injunction in any jurisdiction.

 

11.12       Escalation: If the parties are unable to reach agreement on any
issue concerning this Agreement or the Project within 14 days after one Party
has notified the other of that issue, they will refer the matter to the
Commercial Director, UCL Business in the case of the University, and to the
President, Diagnostics Division in the case of the Sponsor in an attempt to
resolve the issue within 14 days after the referral. Either Party may bring
proceedings in accordance with clause 11.11 if the matter has not been resolved
within that 14 day period, and either Party may apply to the court for an
injunction, whether or not any issue has been escalated under this clause.

 

15

--------------------------------------------------------------------------------


 

 

SIGNED for and on behalf of the University:

 

SIGNED for and on behalf of the Sponsor:

 

 

 

Name

Dr. J.D. Skinner

 

Name

Gail Page

 

 

 

Position

Commercial Director

 

Position

President and COO

 

 

 

Signature

 

Signature

 

 

 

Date

 

Date

 

 

 

 

 

 

SIGNED for and on behalf of UCL Biomedica:

 

Name

C.A. Tarhan

 

 

Position

Managing Director

 

 

Signature

 

 

 

Date

 

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Financial Contribution

 

 

1. ADNEXAL MASS STUDY - COLLECTION INCLUDING SAMPLE PREPARATION

 

A. CONTRIBUTION TO STAFF COSTS

 

Staff

 

Annual
salary
with on
costs

 

FTE

 

No of
yrs

 

Total Cost

 

Ciphergen
Contribution
YR1

 

Ciphergen
Contribution
YR2

 

Research fellow

 

40000

 

2

 

2

 

£

160,000.00

 

 

 

 

 

Research Nurses (G 27)

 

33348

 

0.5

 

2

 

£

33,348.00

 

 

 

 

 

Research assistant (1A)

 

40000

 

1

 

2

 

£

80,000.00

 

 

 

 

 

Laboratory manager (MTO4 Spinal 34)

 

35000

 

0.5

 

2

 

£

35,000.00

 

 

 

 

 

Laboratory technician (MLA)

 

18000

 

1

 

2

 

£

36,000.00

 

 

 

 

 

Database manager (ALC3 Sp 17)

 

44558

 

0.2

 

2

 

£

17,823.20

 

 

 

 

 

Research Nurses (G 27)

 

33348

 

0.5

 

2

 

£

333,480.00

 

 

 

 

 

Laboratory technician (MTO2 Sp Point 22)

 

24906.5

 

1

 

2

 

£

49,813.00

 

 

 

 

 

Consultant histopathologist

 

80000

 

0.2

 

2

 

£

32,000.00

 

 

 

 

 

Total Ciphergen contribution

 

 

 

Over two years

 

2

 

£

777,464

 

£

100,000

 

£

100,000

 

 

17

--------------------------------------------------------------------------------


 

 

B. CONTRIBUTION TO CONSUMABLES COSTS

 

Consumables

 

Comments

 

Cost per
unit (£)

 

No of
units

 

Total Cost

 

Total
Ciphergen
contribution

 

Pt information

 

 

 

0.2

 

9000

 

£

1,800.00

 

£

900.00

 

Pt consent form

 

 

 

0.15

 

9000

 

£

1,350.00

 

£

0.00

 

Office supplies

 

For GCRC

 

 

 

 

 

£

3,000.00

 

£

2,000.00

 

ONS flagging of cancer pts

 

For operator flagging and copy of death certificate

 

2.15

 

2000

 

£

4,300.00

 

£

0.00

 

Recruitment costs

 

Adverts

 

1200

 

6

 

£

7,200.00

 

£

7,200.00

 

Blood tubes for cases

 

Maybe less - cannot use Beckton Dickson tube which costs approx £6 per tube

 

3

 

5000

 

£

15,000.00

 

£

13,800.00

 

Transport of case samples

 

4 collections on dry ice per centre (every 6 months)

 

250

 

80

 

£

20,000.00

 

£

14,000.00

 

Sample storage consumables

 

 

 

 

 

 

 

£

26,250.00

 

£

26,250.00

 

TRL lab supplies (Eppendorf, pipette etc)

 

 

 

 

 

 

 

£

4,000.00

 

£

4,000.00

 

DNA extraction kits

 

 

 

10

 

8000

 

£

80,000.00

 

£

0.00

 

Paraffin slide section / tissue block for cases

 

 

 

15

 

2500

 

£

37,500.00

 

£

37,500.00

 

Travel budget

 

Between centres for set up and occasionally data audit

 

 

 

 

 

£

5,000.00

 

£

1,000.00

 

Meetings etc

 

 

 

3000

 

4

 

£

12,000.00

 

£

12,000.00

 

PCs

 

 

 

1000

 

20

 

£

20,000.00

 

£

13,000.00

 

80 freezer at each centre

 

 

 

5400

 

10

 

£

54,000.00

 

£

54,000.00

 

Refrigerated centrifuge

 

 

 

2200

 

10

 

£

22,000.00

 

£

0.00

 

Webbased database

 

 

 

 

 

 

 

£

25,000.00

 

£

25,000.00

 

Total

 

Over two years

 

 

 

 

 

£

338,400

 

£

210,650

 

 

18

--------------------------------------------------------------------------------


 

2. PROTEOMICS TEAM + EQUIPMENT     (studies involving UKCTOCS and adnexal mass)

 

A. CASH AWARD

 

Staff

 

FTE

 

Salary
(approx)*

 

Total Cost
YR1

 

Total Cost YR2

 

Ciphergen
Contribution
YR1

 

Ciphergen
Contribution
YR2

 

Proteomics Team

 

 

 

 

 

 

 

 

 

 

 

 

 

Senior scientist

 

1

 

£

45,000.00

 

£

45,000.00

 

£

45,000.00

 

 

 

 

 

PhD student

 

1

 

£

15,000.00

 

£

15,000.00

 

£

15,000.00

 

 

 

 

 

Biostatistician

 

1

 

£

60,000.00

 

£

60,000.00

 

£

60,000.00

 

 

 

 

 

Total salary costs

 

 

 

 

 

£

120,000

 

£

120,000

 

£

60,000

 

£

60,000

 

For consumables

 

 

 

 

 

£

30,000

 

£

30,000

 

£

30,000

 

£

30,000

 

 

B. In kind AWARD

 

 

 

 

 

YR1

 

YR2

 

ProteinChip reader, arrays, and associated consumables and software

 

For carryiny out SELDI analysis

 

£

300,000.00

 

£

70,000.00

 

 

TOTAL RESEARCH AWARD FROM CIPHERGEN

 

 

 

TOTAL

 

Ciphergen
Contribution
YR1

 

Ciphergen
Contribution
YR2

 

CASH

 

£

590,650.00

 

£

295,325.00

 

£

295,325.00

 

UCL OVERHEAD heading 1A

 

£

200,000.00

 

£

100,000.00

 

£

100,000.00

 

UCL OVERHEAD heading 2A

 

£

120,000.00

 

£

60,000.00

 

£

60,000.00

 

IN KIND

 

£

370,000.00

 

£

300,000.00

 

£

70,000.00

 

TOTAL

 

£

1,280,650.00

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Project

 

RESEARCH WORKPLAN #1

 

Title of Research Workplan: University College London (UCL)-Ciphergen
collaboration in the field of gynecologic disease. This Research Workplan #1 is
intended to identify biomarkers that may aid in the diagnosis of an adnexal
mass. Research Workplan #2 is intended to determine the pre-analytical variables
and quality of serum integrity of samples taken under the UK screening trial; it
is intended to provide the preliminary data required to justify a larger
analysis of samples taken from this trial.

 

For the avoidance of doubt University College London will be the custodians of
the samples collected using funding provided under this Agreement, for the
adnexal mass study described in Research Workplan #1. No rights of ownership in
respect of these samples will pass to Ciphergen.

 

Objectives: This project aims to find diagnostic biomarkers for the differential
diagnosis of an adnexal mass.

 

Location: Translational Research Laboratory and Clinical Research Centre,
Institute for Women’s Health, UCL

 

UCL Researchers: Dr. Ian Jacobs and Dr. Usha Menon.

 

Ciphergen Researchers:  Dr. Eric Fung.

 

Diagnostic Biomarkers Discovery Study

 

Monetary or In-kind Contributions: Ciphergen will contribute cash and in-kind
support, as outlined in the budget in Schedule 1 and clause 3.2 of this
Agreement. The values for array consumables are estimates; Ciphergen will
provide the arrays necessary to complete the project.

 

Samples or Materials to be Transferred:

 

1. Preliminary Analysis to Ascertain Most Effective Method of Sample Collection
and Transport to Laboratory. UCL will collect blood from a set of 50 healthy
volunteers and collect serum and plasma under varying conditions from each
patient, including one tube of serum in standard SST tubes, one tube of serum in
the Becton Dickinson proteomics serum sample collection tube, and one tube of
EDTA plasma. UCL and Ciphergen will perform analyses of these samples to
determine the effect of tube type, incubation at room temperature, and other
pre-analytical variables on proteomic profiles. Ciphergen will provide expertise
in the form of factorial design of experiments to plan this study.

 

20

--------------------------------------------------------------------------------


 

2. Initial Biomarker Discovery Study. Based on this preliminary analysis, UCL
will collect blood (pre- and post-op), urine, and baseline data from women
presenting with an adnexal mass.

 

The urine will be collected according to the following parameters:

 

Urine will be collected at the day of surgery.

The patients will be NPO commencing at midnight on the day of surgery.

The urine samples will be aliquotted in 2 ml cryovials and stored in a -80
freezer.

 

Patients will be monitored so that a final anatomic diagnosis can be obtained.
It is expected that no fewer than 500 women (patients with malignant and benign
ovarian neoplasms and healthy controls) will be enrolled in this study by the
end of the first year of the project.

 

Work to be Conducted:  UCL and Ciphergen will perform protein expression
profiling according to Ciphergen’s best practices, including novel proteomic
technologies such as Ciphergen’s Deep Proteome™ tools. Ciphergen will, in
collaboration with the UCL adnexal mass study group, perform univariate and
multivariate statistical analyses to determine the optimal multi-marker panel
for the differential diagnosis of an adnexal mass. The adnexal mass study group
will take active part in the evaluation of the performed protein expression
profiles.

 

2. Diagnostic Biomarkers Purification and Identification Study

 

Samples or Materials to be Transferred: UCL will provide adequate amounts of the
required serum samples (approximately 5-10 samples, 400-1ml of each) for the
purification and identification of biomarkers resulting from the Diagnostic
Biomarkers Discovery Study in Part 1 above based on evaluation of the results of
such study by Ciphergen and the adnexal mass study group.

 

Work to be Conducted: Ciphergen and UCL will purify the biomarkers using
chromatography procedures and identify the biomarkers using peptide
fingerprinting and/or tandem mass spectrometry. The number of biomarkers and the
specific biomarkers to be purified will be mutually agreed upon by UCL and
Ciphergen, and will consist of the markers that are deemed to provide the
highest classification power.

 

3. Diagnostic Biomarkers Validation Study

 

Samples or Materials to be Transferred:

 

Work to be Conducted: Ciphergen staff will work with the UCL scientist(s) to
co-develop a high-throughput diagnostic assay for biomarkers mutually agreed
upon in the Diagnostic Biomarkers Discovery Study. This assay will then be
performed in the research setting at UCL on samples maintained within the
adnexal mass program.

 

Anticipated Timeline: The study will start as soon as possible after execution
of the Collaborative Research Agreement after completion of recruitment of a
mutually agreed on number of women for the Diagnostic Biomarkers Discovery
Study. Recruitment is scheduled to last for 2 years from the start at any
particular centre. At such time as an adequate number of samples have been
collected, protein expression profiling may commence. Samples may continue to be
collected for purposes of independent and prospective validation.

 

21

--------------------------------------------------------------------------------


 

RESEARCH WORKPLAN #2

 

Title of Research Workplan: Preliminary analysis of pre-analytical variables and
integrity of samples obtained from the UKCTOCS. Research Workplan #1 is intended
to identify biomarkers that may aid in the diagnosis of an adnexal mass. This
Research Workplan #2 is intended to determine the pre-analytical variables and
quality of serum integrity of samples taken under the UK screening trial; it is
intended to provide the preliminary data required to justify a larger analysis
of samples taken from this trial. For the avoidance of doubt University College
London will be the custodians of the samples referred to in Research Workplan
#2. No rights of ownership in respect of these samples will pass to Ciphergen.

 

Location: Translational Research Laboratory and Clinical Research Centre,
Institute for Women’s Health, UCL

 

UCL Researchers: Dr. Ian Jacobs and Dr. Usha Menon.

 

Ciphergen Researchers:  Dr. Eric Fung.

 

Monetary or In-kind Contributions: Ciphergen will contribute cash and in-kind
support, as outlined in the budget in Schedule 1 and clause 3.2 of this
Agreement. The values for array consumables are estimates; Ciphergen will
provide the arrays necessary to complete the project.

 

Age

 

50-54

 

55-59

 

60-64

 

65-69

 

70-74

 

No. of women

 

20

 

20

 

20

 

20

 

20

 

2001 samples

 

20

 

20

 

20

 

20

 

20

 

2002 samples

 

20

 

20

 

20

 

20

 

20

 

2003 samples

 

20

 

20

 

20

 

20

 

20

 

Total samples/assays

 

60

 

60

 

60

 

60

 

60

 

 

Samples will be chosen randomly to include representative samples from various
collecting institutions and time in transit to the central repository.

 

Analysis: Proteomic studies will provide spectral data sets for data analysis to
identify consistent features in the ‘normal’ proteomic pattern in healthy
postmenopausal women (sample set Ia) and variations in the ‘normal’ proteomic
pattern which are attributable to age, increasing years post menopause and use
of hormone replacement therapy (sub groups of sample set Ia). Once the ‘normal’
serum proteomic pattern has been characterised, further analysis will document
the changes in the proteomic pattern over time in the same women (serial samples
in set Ia from 2001, 2002 and 2003). As the time (hours) between venepuncture
and serum separation UKCTOCS is well documented (range 2 hours – 56 hours it
will also be possible to assess the impact of this variable. In addition the
performance of each proteomic technology in terms of intraassay and interassay
variability for spectral peaks identified as consistent features in the ‘normal’
SELDI pattern will be assessed based on replicate analysis of these samples.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 3

Agreed Licence Terms

 

[g23292kg03i001.jpg]

 

Licence agreement

 

THIS AGREEMENT is made the 22nd day of September 2005.

 

BETWEEN:

 

 

 

(1)

 

UCL BIOMEDICA PLC, (the ‘Owner’) a company incorporated in England and Wales
under company registration number 02776963 whose principal place of business is
at C/o Finance Division, University College London, Gower Street, London WC1E
6BT, UK and

 

 

 

(2)

 

CIPHERGEN BIOSYSTEMS, INC., (the ‘Licensee’) a Delaware corporation having its
principal place of business at 6611 Dumbarton Circle, Fremont, California 94555,
U.S.A

 

 

 

RECITALS:

 

 

 

 

 

(1)

 

The Owner is the registered proprietor of, or applicant for, the Patents and
possesses related Resulting Intellectual Property.

 

 

 

(2)

 

The Owner is willing to grant to the Licensee, and the Licensee is willing to
accept, a licence under the Patents and a licence to use the Resulting
Intellectual Property, in accordance with the provisions of this Agreement.

 

IT IS AGREED as follows:

 

1.         Definitions

 

In this Agreement, the following words shall have the following meanings:

 

‘Analyte Specific Reagents’

 

means any antibodies, both polyclonal and monoclonal, specific receptor
proteins, protein ligands, nucleic acid sequences, and similar reagents which,
through specific binding or chemical reaction with substances in a specimen,

 

23

--------------------------------------------------------------------------------


 

 

 

are intended for use in a diagnostic application for identification and
quantification of an individual chemical substance or ligand in biological
specimens

 

 

 

‘Biomarker’

 

means a substance or characteristic that, measured in certain absolute or
relative amounts in blood, other body fluids, or tissues may suggest or be
linked with a certain biological, pathogenic, and/or pharmacological process.
Examples of known Biomarker used for the purpose of diagnosing cancer include CA
125 (ovarian cancer), CA 15-3 (breast cancer), CEA (ovarian, lung, breast,
pancreas, and GI tract cancers), and PSA (prostate cancer).

 

 

 

‘Collaborative Research Agreement’

 

Means the Collaborative Research Agreement between University College London,
UCL BioMedica Plc and Ciphergen Biosystems, Inc dated 22 September 2005.

 

 

 

‘Commencement Date’

 

1 October 2005.

 

 

 

‘Disposable Component’

 

means any item that is either a General Purpose Reagent or an Analyte Specific
Reagent and specifically excluding any capital equipment or software of any
kind. Such capital equipment or software includes, any ProteinChip® Systems,
ProteinChip® Software, Biomarker PatternsTM Software, CiphergenExpressTM
Software and any software that embodies a classification algorithm that is used
in performing a Diagnostic Test

 

 

 

‘Diagnostics’

 

means any product or service that is optimized for specific biomarker or
biomarker pattern detection or otherwise optimized to perform a specific assay,
purification or separation process including, without limitation, for diagnostic
or theranostic purposes including, without limitation, for purposes of diagnosis
of disease, prognosis of disease, prognosis of treatment, monitoring of disease
and monitoring of treatment. “Theranostic” means a diagnostic test intended to
predict the utility of a therapeutic regimen in managing a condition, by way of
example but not of limitation, for disease risk prediction, disease diagnosis,
disease prognosis, patient stratification,

 

24

--------------------------------------------------------------------------------


 

 

 

therapeutic stratification and monitoring therapeutic response.

 

 

 

‘Diagnostic Test’

 

means any test method performed for Diagnostic purposes. ‘

 

 

 

‘Diagnostic Test Kit’

 

means a collection of Disposable Components with instructions for performing one
or more Diagnostic Test, which collection is approved for sale by the relevant
government regulatory agency in the jurisdiction of sale.

 

 

 

‘General Purpose Reagent’

 

means any chemical reagent that has general laboratory application, that is used
to collect, prepare, and examine specimens from the human body for diagnostic
purposes, and that is not labelled or otherwise intended for a specific
diagnostic application. It may be either an individual substance, or multiple
substances reformulated, which, when combined with or used in conjunction with
an appropriate Analyte Specific Reagent and other General Purpose Reagents, is
part of a diagnostic test procedure or system constituting a finished in vitro
diagnostic (IVD) test. General Purpose Reagents are appropriate for combining
with one or more than one Analyte Specific Reagent in producing such systems and
include labware or disposable constituents of tests; but they do not include
laboratory machinery, automated or powered systems. General Purpose Reagents
include cytological preservatives, decalcifying reagents, fixatives and
adhesives, tissue processing reagents, isotonic solutions and pH buffers.
Reagents used in tests for more than one (1) individual chemical substance or
ligand are General Purpose Reagents [e.g., Thermus aquaticus (TAQ) polymerase,
substrates for enzyme immunoassay (EIA)].

 

 

 

‘a Group Company’

 

any undertaking which is, on or after the Commencement Date of this Agreement, a
subsidiary undertaking of the Licensee, a

 

25

--------------------------------------------------------------------------------


 

 

 

parent undertaking of the Licensee or a subsidiary undertaking of a parent
undertaking of the Licensee, as those terms are defined in section 258 of the
Companies Act 1985;

 

 

 

‘Issued Licensed Patents’

 

means Licensed Patents that have issued and that are not in any manner still
pending.

 

 

 

‘Laboratory’

 

The laboratory of the ‘Principal Investigator’ (Professor Ian Jacobs) within
University College London’s Department of Gynaecological Oncology.

 

 

 

‘Licensed Field’

 

The research, development and commercialization of Licensed Products for
Diagnostics and Therapeutics for cancer.

 

 

 

‘Licensed Products’

 

Any and all processes, products and services practiced, sold or otherwise
supplied by the Licensee or a Group Company of Licensee or its sub-licensee, and
which Licensed Products or the use of such Licensed Products are within any
Valid Claim of the Licensed Patents in the jurisdiction in which such Licensed
Products are sold. A Licensed Product may include, without limitation a
Diagnostic Test Kit, a Diagnostic Test, a Medical Implement or a Therapeutic.

 

 

 

‘Licensed Technology’

 

means Resulting Intellectual Property and Licensed Patents.

 

 

 

‘Medical Implement’

 

means a medical implement used in the delivery of a Therapeutic or in
Theranostic or Diagnostic applications, and which may include, specialized
probes, catheters, imaging equipment, or similar process.

 

 

 

‘Net Receipts’

 

The amounts received by the Licensee or its Group Companies from the grant of
sub-licences under the Licensed Patents, less any Value Added Tax or other sales
tax, based on the timing of cash received and irrespective of whether the
amounts may be immediately recognized as revenue or must be treated as deferred
under the accounting principles generally accepted in

 

26

--------------------------------------------------------------------------------


 

 

 

the United States of America. Net Receipts shall not include any (a) up-front
non-recurring payments, (b) annual and/or milestone payments and (c) amounts
received by Licensee or its Group Companies from a sub-licensee in consideration
of conducting research or development work.

 

 

 

‘Net Sales Value’

 

The gross revenue (as recognized under accounting principles generally accepted
in the United States of America), which has been actually collected (in the form
of cash or equivalent) by the Licensee or its Group Companies on direct sales of
Licensed Products to independent third parties in arm’s length transactions
exclusively for money or, where the sale is not at arm’s length, the price that
would have been so invoiced if it had been at arm’s length, after deduction of
normal trade discounts actually granted and any credits actually given, and,
provided the amounts are separately charged on the relevant invoice any costs of
packaging, insurance, carriage and freight, any value added tax or other sales
tax, and any import duties or similar applicable government levies.

Notwithstanding the above:

Transfer or provision of a product or service by the Licensee to a Group company
for later sale, use or further licensing by such Group Company for the use,
consumption by or benefit of an end customer shall not be considered a sale for
the purpose of calculating Net Sales Value; and in the case of such a transfer,
the only amount to be included in the calculation of Net Sales Value shall be
the net sales price (calculated in accordance with exclusions and exceptions
analogous to those set forth herein with respect to determining Net Sales Value)
received by the Group Company from its end customer for such product or service;
and

The following types of transfers or provision of any product or service, and any
associated consideration received therefore, shall not be included in Net Sales
Value: (a) transfers for the assurance of product testing or control, (b)
promotional

 

27

--------------------------------------------------------------------------------


 

 

 

distribution to potential users, provided that the Licensee shall use reasonable
commercial efforts to limit distribution of Licensed Products for promotional
purposes to no more than 25% (twenty-five percent) of the total volume of
Licensed Products sold during any calendar year during the term of this
Agreement, (c) distribution to researchers by or on behalf of the Licensee or
any of its Group Companies or (4) disclosure or dissemination for obtaining
regulatory approvals.

 

 

 

‘Parties’

 

The Owner and the Licensee, and ‘Party’ shall mean either of them.

 

 

 

‘Licensed Patents’

 

Any and all of the patents and patent applications referred to in Schedule 1,
including any continuations, continuations in part, extensions, reissues,
divisions, and any patents, supplementary protection certificates and similar
rights that are based on or derive priority from the foregoing.

 

 

 

‘Project’

 

the programme of work described in Schedule 3, as amended from time to time in
accordance with clause 10.9 of the Collaborative Research Agreement.

 

 

 

‘Resulting Intellectual Property’

 

has the meaning given such term in Clause 1 of the Collaborative Research
Agreement;

 

 

 

‘SELDI’

 

Surface Enhanced Laser Desorption/Ionization, as set forth in Recital B of the
Collaborative Research Agreement.

 

 

 

‘Territory’

 

The World.

 

 

 

‘Therapeutic’

 

means any drug, pharmaceutical, protein, polypeptide, peptide, nucleic acid,
small molecule, gene therapy, vaccine, other substance or process that is used
for the treatment of a disease or health condition.

 

 

 

‘Valid Claim’

 

A claim of a patent or patent application that has not expired or

 

28

--------------------------------------------------------------------------------


 

 

 

 

been held invalid or unenforceable by a court of competent jurisdiction in a
final and non-appealable judgement.

 

 

2. Grant of rights

 

2.1

 

Licences

 

 

 

 

 

The Owner hereby grants to the Licensee, subject to the provisions of this
Agreement, an exclusive licence, with the right to sub-license, subject to
clause 2.3 below, under the Licensed Technology to develop, manufacture, use,
sell, offer for sale and/or import Licensed Product(s) and any improvement
thereto, or have done any of these on its behalf and otherwise exploit the
Licensed Technology, but only in the Licensed Field in the Territory.

 

 

 

2.2

 

Formal licences

 

 

 

 

 

The Parties shall execute such formal licences as may be necessary or
appropriate for registration with Patent Offices and other relevant authorities
in particular territories. In the event of any conflict in meaning between any
such licence and the provisions of this Agreement, the provisions of this
Agreement shall prevail wherever possible. Prior to the execution of the formal
licence(s) (if any) referred to in clause 2.2, the Parties shall so far as
possible have the same rights and obligations towards one another as if such
licence(s) had been granted. The Parties shall use reasonable endeavours to
ensure that, to the extent permitted by relevant authorities, this Agreement
shall not form part of any public record.

 

2.3       Sub-licensing

 

The Licensee shall be entitled to grant sub-licences of its rights under this
Agreement to any person, provided that:

 

2.3.1    the royalties and other consideration provided for in the sub-licence
shall be at an amount or rate which is not less than the amount or rate
applicable to direct sales or sublicensing, as appropriate, provided for in this
Agreement;

 

2.3.2    the sub-licence shall include obligations on the sub-licensee which are
equivalent to the obligations on the Licensee under this Agreement;

 

2.3.3    the Licensee shall not undertake any obligations pursuant to any
sub-licence granted by the Licensee hereunder which, in the Licensee’s
reasonable judgment, would be deemed unduly onerous by the Owner;

 

2.3.4    within 60 days of the grant of any sub-licence the Licensee shall
provide to the Owner a true copy of it; and

 

2.3.5    the Licensee shall be responsible for any breach of the sub-licence by
the sub-licensee, as if the breach had been that of the Licensee under this
Agreement, and the Licensee

 

29

--------------------------------------------------------------------------------


 

shall indemnify the Owner against any loss, damages, costs, claims or expenses
which are awarded against or suffered by the Owner as a result of any such
breach by the sub-licensee.

 

2.3.6        Any sublicence granted by the Licensee as part of a sublicence
agreement made between the Licensee and a sublicensee in accordance with the
provisions of this Clause 2.3 ("Sublicence Agreement") shall survive the
termination of this Agreement as a direct licence between the Owner and the
sublicensee subject to the provisions of such sublicence agreement and the
following conditions:

 

(a)        at the time of such termination the sublicensee is not in breach of
any material provision of its sublicense agreement with the Licensee and none of
the situations referred to in Clause 8.2.2(b) of this Agreement applies to the
sublicensee; and

 

(b)       within 60 days of receiving notice of the termination of this
Agreement, the sublicensee notifies the Owner in writing that it wishes the
sublicence agreement to continue in effect in accordance with the terms thereof
and undertakes to the Owner to comply with the sublicensee's obligations under
such sublicence agreement.

 

2.4       Reservation of rights

 

The Owner reserves the non-exclusive right to use the Licensed Technology in the
Licensed Field solely for the purposes of academic research and teaching.

 

2.5       No other licence

 

It is acknowledged and agreed that no licence is granted by the Owner to the
Licensee other than the licence(s) expressly granted by the provisions of this
clause 2.

 

2.6       Quality

 

The Licensee shall ensure that all of the Licensed Products sold by it and its
sub-licensees are of satisfactory quality and comply with all applicable laws
and regulations in each part of the Territory.

 

30

--------------------------------------------------------------------------------


 

3. Confidential information

 

3.1       Responsibility for development of Licensed Products

 

The Licensee shall be exclusively responsible for the technical and commercial
development and manufacture of Licensed Products and for incorporating any
modifications or developments thereto that may be necessary or desirable and for
all Licensed Products sold or supplied, and accordingly the Licensee shall
indemnify the Owner in accordance with the terms of clause 7.3.

 

3.2       Confidentiality obligations

 

Each Party (‘Receiving Party’) undertakes:

 

3.2.1    to maintain as secret and confidential all Resulting Intellectual
Property and other technical, scientific or commercial information (collectively
“Confidential Information”) obtained directly or indirectly from the other Party
(‘Disclosing Party’) in the course of or in anticipation of this Agreement and
to respect the Disclosing Party’s rights therein,

 

3.2.2    to use the same exclusively for the purposes of this Agreement, and

 

3.2.3    to disclose the same only to those of its Group Companies, employees,
contractors and sub-licensees pursuant to this Agreement (if any) to whom and to
the extent that such disclosure is reasonably necessary for the purposes of this
Agreement provided that any such recipients are bound by obligations of non-use
and confidentiality at least as stringent as those contained herein.

 

3.3       Exceptions to obligations

 

The provisions of clause 3.2 shall not apply to Confidential Information which
the Receiving Party can demonstrate by reasonable, written evidence:

 

3.3.1    was, prior to its receipt by the Receiving Party from the Disclosing
Party, in the possession of the Receiving Party and at its free disposal; or

 

3.3.2    is subsequently disclosed to the Receiving Party without any
obligations of confidence by a third party who has not derived it directly or
indirectly from the Disclosing Party; or

 

3.3.3    is or becomes generally available to the public through no act or
default of the Receiving Party or its agents, employees, Group Company or
sub-licensees; or

 

3.3.4    the Receiving Party is required to disclose to the courts of any
competent jurisdiction, or to any government regulatory agency or financial
authority, provided that the Receiving Party shall:

 

(a)        inform the Disclosing Party as soon as is reasonably practicable, and

 

31

--------------------------------------------------------------------------------


 

(b)        at the Disclosing Party’s request use reasonable efforts to seek to
persuade the court, agency or authority to have the information treated in a
confidential manner, where this is possible under the court, agency or
authority’s procedures; or

 

3.3.5    in the case of information disclosed by the Owner to the Licensee, is
disclosed to actual or potential customers for Licensed Products in so far as
such disclosure is reasonably necessary to promote the sale or use of Licensed
Products, provided that the customers sign a written confidentiality undertaking
substantially similar to clauses 3.2 and 3.3.

 

3.4       Disclosure to employees

 

The Receiving Party shall procure that all of its Group Companies, employees,
contractors and sub-licensees pursuant to this Agreement (if any) who have
access to any of the Disclosing Party’s information to which clause 3.2 applies,
shall be made aware of these obligations and shall have entered into written
undertakings of confidentiality substantially similar to clauses 3.2 and 3.3 and
which apply to the Disclosing Party’s information.

 

4. Payments

 

4.1       Royalties.  Subject to This Agreement, the Licensee shall pay
royalties to the Owner as follows:

 

4.1.1    Sale of Diagnostic Test Kits.  If the Licensee or its Group Company
sells to a third party a Diagnostic Test Kit that is a Licensed Product covered
by an Issued Licensed Patent, then the Licensee shall pay to the Owner a [***]
percent ([***]%) royalty on Net Sales Value of such Diagnostic Test Kits.

 

4.1.2    Sale of Disposable Components for Inclusion in Diagnostic Test Kits. If
(i) the Licensee or its Group Company sells, either directly or indirectly, to a
third party any Disposable Component, (ii) such third party, pursuant to any
necessary sublicense from the Licensee or its Group Company under an Issued
Licensed Patent, includes such Disposable Component in a Diagnostic Test Kit for
sale, and (iii) such Diagnostic Test Kit is a Licensed Product covered by an
Issued Licensed Patent, then the Licensee shall pay to the Owner a [***] percent
([***]%) royalty on Net Sales Value of such Disposable Components.

 

4.2.3    Sale of Disposable Components for use in performing a Diagnostic Test,
but not for inclusion in a Diagnostic Test Kit offered for sale.  If (i) the
Licensee or its Group Company sells, either directly or indirectly, to a third
party any Disposable Component, (ii) such third party does not include such
Disposable Component in a Diagnostic Test Kit for sale, but instead uses such
Disposable Component in performing a Diagnostic Test as part of a service for a
fee, (iii) such third party has obtained any necessary sublicense

 

--------------------------------------------------------------------------------

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

32

--------------------------------------------------------------------------------


 

to perform such Diagnostic Test from the Licensee or its Group Company under an
Issued Licensed Patent, and (iv) such Diagnostic Test is a Licensed Product
covered by an Issued Licensed Patent, then the Licensee shall pay to the Owner a
[***] percent ([***]%) royalty on Net Sales Value of such Disposable Components.

 

4.2.4    Grant of a sublicense to manufacture and sell a Diagnostic Test Kit
with no associated sale of Disposable Components. If (i) the Licensee or its
Group Company grants to a third party a sublicense to manufacture and sell a
Diagnostic Test Kit, (ii) such Diagnostic Test Kit is a Licensed Product covered
by an Issued Licensed Patent, and (iii) neither the Licensee nor any of its
Group Companies sells either directly or indirectly to such third party any
Disposable Components that are sold as part of such Diagnostic Test Kit, then
the Licensee shall pay to the Owner [***] percent ([***]%) of the Net Receipts
for such sublicense.

 

4.2.5    Grant of a sublicense to perform a Diagnostic Test with no Associated
Sale of Diagnostic Test Kits or Disposable Components. If: (i) the Licensee or
its Group Company grants to a third party a sublicense to sell a service
involving the performance of a Diagnostic Test, (ii) such Diagnostic Test is a
Licensed Product covered by an Issued Licensed Patent, and (iii) neither the
Licensee nor any of its Group Companies sells either directly or indirectly to
such third party any Diagnostic Test Kits or Disposable Components for use in
the performance of such Diagnostic Test, then the Licensee shall pay to the
Owner [***] percent ([***]%) of the Net Receipts for such sublicense.

 

4.2.6    Performance of Diagnostic Test by the Licensee or its Group Company. If
the Licensee or its Group Company sells a service involving the performance of a
Diagnostic Test, which Diagnostic Test is a Licensed Product covered by an
Issued Licensed Patent, then the Licensee shall pay to the Owner [***] ([***]%)
on Net Sales Value of such Diagnostic Test

 

4.2.7    Grant of sublicense to commercialise a Therapeutic or Medical
Implement. If the Licensee or its Group Company grants to a third party a
sublicense to commercialise a Therapeutic or a Medical Implement that is a
Licensed Product covered by an Issued Licensed Patent, then the Licensee shall
pay to the Owner [***] percent ([***]%) of the Net Receipts for such sublicense.

 

--------------------------------------------------------------------------------

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

4.2.8     Exclusions and Limitations

 

(a)   No Royalties on Software or Capital Equipment. In no case shall Licensee
or its Group Company pay to UCL Biomedica any royalties or other fees for the
sale of capital equipment or software, including without limitation:
ProteinChip® Readers, ProteinChip® Software, Biomarker PatternsTM software,
CiphergenExpress TM Software and any software that embodies a classification
algorithm that is used in performing a Diagnostic Test. The full amounts
received in connection with periodic deliveries of Disposable Components or
Diagnostic Test Kits under a “Reagent Rental Plan” (a method for customers to
pay for capital equipment or software over a series of periodic amortized
payments in connection with periodic shipments of specialized Diagnostic Test
Kits or Disposable Components that are used on or in connection with the capital
equipment and software) shall not be used in determining Net Sales. Instead, in
determining Net Sales of such Diagnostic Test Kits or Disposable Components, the
full amounts received in connection with periodic deliveries under a “Reagent
Rental Plan” shall be adjusted so as to deduct the amortized cost of software
and capital equipment that have been allocated along with the true charges for
such Diagnostic Test Kits or Disposable Components in the Reagent Rental Plan.
Ultimately, Net Sales of Diagnostic Test Kits or Disposable Components should
reflect only those amounts actually attributable to such products, as if such
products were sold on a stand-alone basis.

 

(b)   No Royalties on Licenses to Patents or Licensed Patents that are Not
Issued Licensed Patents.

(i) In no case shall Licensee or its Group Company pay to UCL Biomedica any
royalties for the grant of a license to any patent that is not an Issued
Licensed Patent. For example, but not by way of limitation, any consideration
received for a license grant under a Baylor University-owned SELDI patent or a
Licensee-owned Retentate Chromatography patent shall not trigger any royalty
obligation to UCL Biomedica, even if such grant may be necessary in the
manufacture, sale or use of any Diagnostic Test Kit or in the performance of any
Diagnostic Test.

 

(ii) In no case shall Licensee or its Group Company pay UCL Biomedica any
royalties for the grant of a license to any Licensed Patent that is not an
Issued Licensed Patent. Notwithstanding the above, once there is an Issued
Licensed Patent in a given country or jurisdiction, the Licensee shall pay
royalties to UCL Biomedica on sales of Licensed Products in such country or
jurisdiction (i) retroactively on a lump sum basis from the date of first
commercial sale of such

 

34

--------------------------------------------------------------------------------


 

Licensed Products, if any, through the date of issuance of such Issued Licensed
Patent Patent (“Licensed Patent Issue Date”) and (ii) on a prospective basis, in
accordance with this clause 4.2. Licensee shall make such retroactive payment in
accordance with subclause (i) above within 60 (sixty) days after such Licensed
Patent Issue Date. Ciphergen shall use take reasonable steps to ensure that its
patent counsel prosecute Licensed Patents in a diligent manner.

 

(c)   No Royalty owed on Revenue Received in Exchange for Performance of Product
or Service Development and/or Marketing Activities. Under no circumstances shall
Licensee or its Group Companies be liable to UCL Biomedica for royalties on
revenue received in consideration of product or service development and/or
marketing activities.

 

(d)   One Royalty Per Transaction. Only one royalty shall be due and payable to
UCL Biomedica by the Licensee on the sale of any product or service subject to a
royalty under this Agreement regardless of the number of Licensed Patents or
Licensed Patent claims that may cover any such product or service, its
manufacture and/or use. Moreover, if the performance of any service that
triggers a royalty hereunder requires the use of a product, the sale of which
triggers a royalty hereunder, only the one royalty of higher value among the two
royalties triggered shall be due and payable to UCL Biomedica by the Licensee.

 

(e)   No Other Royalties Owed. Except as explicitly set forth herein, neither
the Licensee nor its Group Companies shall pay to UCL Biomedica any royalties
under this Agreement.

 

4.3       Combination Products

 

Proportional sharing of royalties in cases of multi-Biomarker-based Diagnostic
Tests with multiple intellectual property owners. In the event that any
royalty-bearing event hereunder involves a Diagnostic Test that employs any
Biomarkers (as defined herein below) on which royalties are owed to a third
party (a “Third Party Licensor”), Net Sales (or Net Receipts from sublicensing,
as applicable) for such royalty-bearing event shall be reduced to reflect the
proportion of Biomarkers on which royalties are owed to a Party hereunder
(“Collaborative Research Biomarkers”)  as opposed to Biomarkers on which
royalties are owed to a Third Party Licensor (“Third Party Biomarkers”).
Specifically, Net Sales (or Net Receipts, as applicable) for such
royalty-bearing event shall be reduced by multiplying the fraction A over A+B
where “A” is

 

35

--------------------------------------------------------------------------------


 

the number of Collaborative Research Biomarkers covered by Issued Licensed
Patents and “B” is the number of Third Party Biomarkers.

 

4.4       In the event that, due to market conditions, the royalty paid to the
Owner constitutes a reduction in the return realised by the Licensee such that
the reduction diminishes the Licensee’s capability to be profitable or
competitive with respect to the sale, provision or use of any Licensed Product,
the Owner agrees to consider a reasonable reduction in the royalty paid to the
Owner in such cases for the period during which such market condition exists.
Factors determining the size of the reduction will include, without limitation,
the Licensee’s then-current profit margin on such Licensed Products.

 

4.5       If the Licensee or any of its Group Companies is required to pay a
royalty or royalties to any obtain a licence from any third party licensor
(“Third Party Licence”) for technology that is not a Biomarker in connection
with the manufacture, use, practice, sale, or marketing of a Licensed Product
hereunder, at the Licensee’s sole discretion, the royalties payable under this
Agreement shall be reduced by (a) the amount of royalties paid under the Third
Party Licence or (b) 50% or (c) royalties paid under the Third Party Licence
shall be treated as a deductible item when calculating Net Sales Value provided
that the amount of royalty payable by the Licensee to the Owner in any
semi-annual period shall not be reduced by more than 50% of the amount which
would have been payable in the absence of this clause.

 

4.6       Payment terms

 

Royalties due under this Agreement shall be calculated and paid semiannually as
of June 30th and December 31st for the six (6)-month period prior to such
respective date and shall be paid semiannually within 60 days next following
such respective date, in respect of sales of Licensed Products made during such
six (6)-month period and within 60 days of the termination of this Agreement.

 

4.7       All sums due under this Agreement:

 

4.7.1    are exclusive of Value Added Tax which will be paid by the Licensee
only if the Licensee is required to do so pursuant to applicable law;

 

4.7.2    shall be paid in pounds sterling by bank transfer:

 

Barclays Bank Plc – Bloomsbury & Tottenham Court Road Branch

PO Box 11345

London W12 8GG

 

Sort Code: 20 10 53

Account No: 30782270

 

36

--------------------------------------------------------------------------------


 

Account name: UCL BioMedica Plc

Swift Code BARCGB22

 

or cheque made payable to UCL BioMedica Plc and in the case of sales or
sub-licence income received by the Licensee in a currency other than pounds
sterling, the royalty shall be calculated in the other currency and then
converted into equivalent pounds sterling at the buying rate of such other
currency as quoted by Barclays Bank plc in London as at the close of business on
the last business day of the quarterly period with respect to which the payment
is made;

 

4.7.3    subject to clause 1 (definition of “Net Sales Value”) shall be made
without deduction of income tax or other taxes charges or duties that may be
imposed, except insofar as the Licensee is required to deduct the same to comply
with applicable laws. The Parties shall co-operate and take all steps reasonably
and lawfully available to them, at the expense of the Owner, to avoid deducting
such taxes and to obtain double taxation relief. If the Licensee is required to
make any such deduction it shall provide the Owner with such certificates or
other documents as it can reasonably obtain to enable the Owner to obtain
appropriate relief from double taxation of the payment in question; and

 

4.7.4    shall be made by the due date, failing which the Owner may charge
interest on any outstanding amount on a daily basis at a rate equivalent to 1%
above the most favourable Bank of England base rate then in force.

 

4.8       If at any time during the continuation of this Agreement the Licensee
is prohibited from making any of the payments required hereunder by a
governmental authority in any country then the Licensee will within the
prescribed period for making the said payments in the appropriate manner use its
best endeavours to secure from the proper authority in the relevant country
permission to make the said payments and will make them within 30 (thirty) days
of receiving such permission. If such permission is not received within 30
(thirty) days of the Licensee making a request for such permission then, at the
option of the Owner, the Licensee shall deposit the royalty payments due in the
currency of the relevant country either in a bank account designated by the
Owner within such country or such royalty payments shall be made to an
associated company of the Owner designated by the Owner and having offices in
the relevant country designated by the Owner.

 

4.9       Royalty statements

 

The Licensee shall send to the Owner at the same time as each royalty payment is
made in accordance with clause 4.2 a statement setting out, in respect of each
territory or region in which Licensed Products are sold, the types of Licensed
Product sold, the quantity of each type sold,

 

37

--------------------------------------------------------------------------------


 

and the total Net Sales Value in respect of each type, expressed both in local
currency and pounds sterling and showing the conversion rates used, during the
period to which the royalty payment relates.

 

4.10     Records

 

4.10.1  The Licensee shall keep at its normal place of business detailed and up
to date records and accounts showing the quantity, description and value of
Licensed Products sold by it, and the amount of Net Receipts received by it in
respect of Licensed Products, on a country by country basis, and being
sufficient to ascertain the royalties due under this Agreement.

 

4.10.2  The Licensee shall make such records and accounts available, on
reasonable notice but no more than once each year, for inspection during
business hours by an independent chartered accountant nominated by the Owner for
the purpose of verifying the accuracy of any statement or report given by the
Licensee to the Owner under this clause 4.10. The accountant shall be required
to keep confidential all information learnt during any such inspection, and to
disclose to the Owner only such details as may be necessary to report on the
accuracy of the Licensee’s statement or report. The Owner shall be responsible
for the accountant’s charges unless the accountant certifies that there is an
inaccuracy of more than 5% per cent in any royalty statement, in which case the
Licensee shall pay his charges in respect of that inspection.

 

4.10.3  The Licensee shall ensure that the Owner has the same rights as those
set out in this clause 4.10 in respect of any sub-licensee of the Licensee which
is sub-licensed under the Licensed Patents pursuant to this Agreement.

 

5.         Commercialisation

 

5.1       The Licensee shall diligently proceed to develop and commercially
exploit Licensed Products to the maximum extent worldwide.

 

5.2       Without prejudice to the generality of the Licensee’s obligations
under clause 5.1, the Licensee shall provide at least annually to the Owner an
updated, written Development Plan, showing all past, current and projected
activities taken or to be taken by the Licensee to bring Licensed Products to
market and maximise the sale of Licensed Products worldwide. The Owner’s receipt
or approval of any such plan shall not be taken to waive or qualify the
Licensee’s obligations under clause 5.1.

 

38

--------------------------------------------------------------------------------


 

5.3       If the Owner considers at any time during the period of this Agreement
that the Licensee has without legitimate reason failed to proceed diligently to
develop and commercially exploit Licensed Products, the Owner shall so notify
the Licensee in writing. By not later than 10 (ten) days after Licensee’s
receipt of such notice, the parties shall commence informal discussions with the
goal of reaching a mutually acceptable resolution of the matter. If the parties
have not been able to arrive at such resolution within 3 (three) months after
commencement of such negotiations, either Party shall be entitled to refer the
matter to an alternative dispute resolution (“ADR”) process, in accordance with
Schedule 2.

 

6          Intellectual property

 

6.1       Maintain the Licensed Patents

 

The Licensee shall at his own cost and expense pay all expenses associated with
the preparation and filing of patent applications in accordance with clause 5.4
of the Collaborative Research Agreement and pay all maintenance and renewal fees
in respect of the Licensed Patents as and when due; provided that if the
Licensee wishes to abandon any patent application or not to maintain any such
Licensed Patent (or to cease funding any such application or Licensed Patent) it
shall give 3 months’ prior written notice thereof to the Owner and on the expiry
of such notice period the Licensee shall cease to be licensed under the patent
application or Licensed Patent identified in the notice.

 

6.2       Infringement of the Licensed Patents

 

6.2.1    Each Party shall inform the other Party promptly if it becomes aware of
any infringement or potential infringement of any of the Licensed Patents, and
the Parties shall consult with each other to decide the best way to respond to
such infringement.

 

6.2.2    If the Parties fail to agree on a joint programme of action, including
how the costs of any such action are to be borne and how any damages or other
sums received from such action are to be distributed, then the Licensee shall be
entitled to take action in its own name against the third party at its sole
expense and it shall be entitled to all damages or other sums received from such
action, after reimbursing the Owner for any reasonable expenses incurred in
assisting it in such action. The Owner may agree to be joined in any suit to
enforce such rights and shall have the right to be separately represented by its
own counsel at its own expense. If the alleged infringement is both within and
outside the Licensed Field, the Parties shall also co-operate with the Owner’s
other licensees (if any) in relation to any such action.

 

39

--------------------------------------------------------------------------------


 

6.3       Infringement of third party rights

 

6.3.1    If any warning letter or other notice of infringement is received by a
Party, or legal suit or other action is brought against a Party, alleging
infringement of third party rights in the manufacture, use or sale of any
Licensed Product, that Party shall promptly provide full details to the other
Party, and the Parties shall discuss the best way to respond.

 

6.3.2    The Licensee shall have the right but not the obligation to defend such
suit and shall have the right to settle with such third party, provided that if
any action or proposed settlement involves the making of any statement, express
or implied, concerning the validity of any Patent, the consent of the Owner must
be obtained before taking such action or making such settlement.

 

7.         Warranties and liability

 

7.1       Warranties by owner

 

The Owner warrants, represents and undertakes as follows:

 

7.1.1    it is the absolute and unencumbered owner of the Licensed Patents and
has caused its directors and employees to execute such assignments of the
Licensed Patents as may be necessary to give title to the Licensed Patents to
the Owner; and

 

7.1.2    it has not done, and will not do nor agree to do during the
continuation of this Agreement, any of the following things if to do so would be
inconsistent with the exercise by the Licensee of the rights granted to it under
this Agreement, namely:

 

(a)        grant or agree to grant any rights in the Licensed Patents or any
improvements thereto; or

 

(b)        assign, mortgage, charge or otherwise transfer any of the Licensed
Patents or (subject to clause 7.2 below) any of its rights or obligations under
this Agreement; and

 

(c)        it is not aware that any third party owns or claims any rights in the
Licensed Patents; and

 

(d)        it is not aware (but without having carried out any investigation
other than asking the Principal Investigator and the Owner’s patent agents for
their understanding of the position) that any third party owns or claims that it
owns any rights which would be infringed by use of the Licensed Patents in
accordance with the provisions of this Agreement.

 

40

--------------------------------------------------------------------------------


 

7.2       No other warranties

 

7.2.1    Each of the Licensee and the Owner acknowledges that, in entering into
this Agreement, it does not do so in reliance on any representation, warranty or
other provision except as expressly provided in this Agreement, and any
conditions, warranties or other terms implied by statute or common law are
excluded from this Agreement to the fullest extent permitted by law.

 

7.2.3    Without limiting the scope of clause 7.2.1, the Owner does not give any
warranty, representation or undertaking:

 

 

 

(a)

 

as to the efficacy or usefulness of the Licensed Technology; or

 

 

 

(b)

 

that any of the Licensed Patents is or will be valid or subsisting or (in the
case of an application) will proceed to grant; or

 

 

 

(c)

 

that the use of any of the Licensed Technology, the manufacture, sale or use of
the Licensed Products or the exercise of any of the rights granted under this
Agreement will not infringe any other intellectual property or other rights of
any other person; or

 

 

 

(d)

 

that the Resulting Intellectual Property or any other information communicated
by the Owner to the Licensee under or in connection with this Agreement will
produce Licensed Products of satisfactory quality or fit for the purpose for
which the Licensee intended; or

 

 

 

(e)

 

as imposing any obligation on the Owner to bring or prosecute actions or
proceedings against third parties for infringement or to defend any action or
proceedings for revocation of any of the Licensed Patents; or

 

 

 

(f)

 

as imposing any liability on the Owner in the event that any third party
supplies Licensed Products to customers located in the Territory.

 

7.3       Indemnity

 

The Licensee shall indemnify the Owner against any loss, damages, costs or
expenses which are awarded against or incurred by the Owner as a result of any
claim concerning the use by the Licensee or any of its sub-licensees of the
Licensed Technology or otherwise in connection with the manufacture, use or sale
of or any other dealing in any of the Licensed Products by the Licensee or its
Group Companies or any of its sub-licensees.

 

7.4       Liability

 

Notwithstanding any other provision of this Agreement, no Party shall be liable
to any other Party to this Agreement in contract, tort, negligence, breach of
statutory duty or otherwise for any loss, damage, costs or expenses of any
nature whatsoever incurred or suffered by that

 

41

--------------------------------------------------------------------------------


 

other Party or its Group Companies of an indirect or consequential nature
including without limitation any economic loss or other loss of turnover,
profits, business or goodwill. Each Party’s liability for direct damages
hereunder shall be limited to the total amount of royalties paid by the Licensee
to the Owner at the time the event giving rise to any such liability occurs.

 

8          Duration and termination

 

8.1       Commencement and termination by expiry

 

This Agreement, and the licences granted hereunder, shall come into effect on
the Commencement Date and, unless terminated earlier in accordance with this
clause 8, shall continue in force on a country by country basis until the later
of:

 

 

 

8.1.1

 

The date of expiration of the last to expire patent included within the Issued
Licensed Patents in each such country, or

 

 

 

8.2.2

 

The tenth anniversary of the Commencement Date;

 

 

and on such date the licences granted hereunder with respect to the affected
country shall terminate automatically.

 

 

 

8.2       Early termination

 

8.2.1    The Licensee may terminate this Agreement at any time on 90 days’ prior
notice in writing to the Owner.

 

8.2.2    Without prejudice to any other right or remedy, either Party may
terminate this Agreement at any time by notice in writing to the other Party
(‘Other Party’), such notice to take effect as specified in the notice:

 

(a)        if the Other Party is in breach of any material provision of this
Agreement and, in the case of a breach capable of remedy within 90 days, the
breach is not remedied within 90 days of the Other Party receiving notice
specifying the breach and requiring its remedy; or

 

(b)        if the Other Party becomes insolvent, or if an order is made or a
resolution is passed for the winding up of the Other Party (other than
voluntarily for the purpose of solvent amalgamation or reconstruction), or if an
administrator, administrative receiver or receiver is appointed in respect of
the whole or any part of the Other Party’s assets or business, or if the Other
Party makes any composition with its creditors or takes or suffers any similar
or analogous action in consequence of debt.

 

42

--------------------------------------------------------------------------------


 

8.2.3    The Owner may forthwith terminate this Agreement by giving written
notice to the Licensee if the Licensee or its Affiliate or sub-licensee
commences legal proceedings, or assists any third party to commence legal
proceedings, to challenge the validity of any of the Licensed Patents.

 

8.3       Consequences of termination

 

8.3.1    Upon termination of this Agreement by expiry under clause 8.1 above,
the Licensee shall have the non-exclusive right to use the Resulting
Intellectual Property without charge or other obligation to the Owner.

 

8.3.2    Upon termination of this Agreement for any reason:

 

(a)        the Licensee and its sub-licensees shall be entitled to sell, use or
otherwise dispose of (subject to payment of royalties under clause 4) any unsold
or unused stocks of the Licensed Products for a period of 1 (one) year following
the date of termination;

 

(b)        subject to clauses 8.1 and 8.3.1 above, the Licensee shall no longer
be licensed to use or otherwise exploit in any way, either directly or
indirectly, the Licensed Patents, in so far and for as long as any of the
Licensed Patents remains in force or the Resulting Intellectual Property;

 

(c)        subject to paragraph 8.3.1 above, the Licensee shall consent to the
cancellation of any formal licence granted to it, or of any registration of it
in any register, in relation to any of the Licensed Patents; and

 

(d)        Except as provided in this clause 8.3.2 and 8.3.3 and 8.3.4, and
except in respect of any rights that may have accrued prior to termination of
this Agreement, neither Party shall be under any further obligation to the
other.

 

9.

General

 

 

 

 

9.1

Force majeure

 

 

 

 

 

Neither Party shall have any liability or be deemed to be in breach of this
Agreement for any delays or failures in performance of this Agreement which
result from circumstances beyond the reasonable control of that Party, including
without limitation labour disputes involving that Party. The Party affected by
such circumstances shall promptly notify the other Party in writing when such
circumstances cause a delay or failure in performance and when they cease to do
so.

 

 

 

 

9.2

Amendment

 

 

 

 

 

This Agreement may only be amended in writing signed by duly authorised
representatives of the Owner and the Licensee.

 

 

 

43

--------------------------------------------------------------------------------


 

9.3       Assignment and third party rights

 

9.3.1    Subject to clause 9.3.2 below, neither Party shall assign, mortgage,
charge or otherwise transfer any rights or obligations under this Agreement, nor
any of the Licensed Patents or rights under the Licensed Patents, without the
prior written consent of the other Party, which consent shall not unreasonably
be with held.

 

9.3.2    Either Party may assign all [or part] of its rights and obligations
under this Agreement together with its rights in the Licensed Patents to a
wholly-owned subsidiary or partnership of which such Party is the general
partner or any company to which it transfers all [or part] of its assets or
business, PROVIDED that the assignee undertakes to the other Party to be bound
by and perform the obligations of the assignor under this Agreement. However a
Party shall not have such a right to assign this Agreement if it is insolvent or
any other circumstance described in clause 8.2.2(b) applies to it.

 

9.4       Waiver

 

No failure or delay on the part of either Party to exercise any right or remedy
under this Agreement shall be construed or operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy preclude the further
exercise of such right or remedy.

 

9.5       Invalid clause

 

If any provision or part of this Agreement is held to be invalid, amendments to
this Agreement may be made by the addition or deletion of wording as appropriate
to remove the invalid part or provision but otherwise retain the provision and
the other provisions of this Agreement to the maximum extent permissible under
applicable law.

 

9.6       No agency

 

Neither Party shall act or describe itself as the agent of the other, nor shall
it make or represent that it has authority to make any commitments on the
other’s behalf.

 

9.7       Interpretation

 

In this Agreement:

 

9.7.1    the headings are used for convenience only and shall not affect its
interpretation;

 

9.7.2    references to persons shall include incorporated and unincorporated
persons; references to the singular include the plural and vice versa; and
references to the masculine include the feminine;

 

9.7.3    references to clauses and Schedules mean clauses of, and schedules to,
this Agreement; and

 

44

--------------------------------------------------------------------------------


 

9.7.4    references to the grant of ‘exclusive’ rights shall mean that the
person granting the rights shall neither grant the same rights (in the same
Licensed Field and Territory) to any other person, nor exercise those rights
directly to the extent that and for as long as the Licensed Products are within
Valid Claims of unexpired Licensed Patents.

 

9.8       Notices

 

9.8.1    Any notice to be given under this Agreement shall be in writing and
shall be sent by express courier or personal delivery, first class mail or air
mail, or by fax (confirmed by first class mail or air mail) to the address of
the relevant Party set out at the head of this Agreement, or to the relevant fax
number set out below, or such other address or fax number as that Party may from
time to time notify to the other Party in accordance with this clause 9.8. The
fax numbers of the Parties are as follows: Owner +44 (0) 20 7679 9838; Licensee
510.505.2101, attention President Diagnostics Division.

 

9.8.2    Notices sent as above shall be deemed to have been received on the date
delivered if sent via express courier or otherwise delivered personally, three
working days after the day of posting (in the case of inland first class mail),
or seven working days after the date of posting (in the case of air mail), or on
the next working day after transmission (in the case of fax messages, but only
if a transmission report is generated by the sender’s fax machine recording a
message from the recipient’s fax machine, confirming that the fax was sent to
the number indicated above and confirming that all pages were successfully
transmitted).

 

9.9       Law and Jurisdiction

 

The validity, construction and performance of this Agreement shall be governed
by English law and shall be subject to the exclusive jurisdiction of the English
courts to which the parties hereby submit, except that a Party may seek an
interim injunction in any court of competent jurisdiction.

 

9.10     Further action

 

Each Party agrees to execute, acknowledge and deliver such further instruments,
and do all further similar acts, as may be necessary or appropriate to carry out
the purposes and intent of this Agreement.

 

9.11     Announcements

 

Neither Party shall make any press or other public announcement concerning any
aspect of this Agreement, or make any use of the name of the other Party in
connection with or in consequence of this Agreement, without the prior written
consent of the other Party.

 

45

--------------------------------------------------------------------------------


 

9.12     Entire agreement

 

This Agreement, including its Schedules, sets out the entire agreement between
the Parties relating to its subject matter and supersedes all prior oral or
written agreements, arrangements or understandings between them relating to such
subject matter. The Parties acknowledge that they are not relying on any
representation, agreement, term or condition which is not set out in this
Agreement.

 

10.  Third parties

 

This Agreement does not create any right enforceable by any person who is not a
party to it ('Third Party') under the Contracts (Rights of Third Parties) Act
1999, but this clause does not affect any right or remedy of a Third Party which
exists or is available apart from that Act.

 

AGREED by the Parties through their authorised signatories:

 

For and on behalf of UCL Biomedica plc

 

 

For and on behalf of Ciphergen Biosystems, Inc.

 

 

 

 

 

 

 

 

 

 

 

signed

 

 

signed

 

 

 

 

 

 

print name

 

 

print name

 

 

 

 

 

 

title

 

 

title

 

 

 

 

 

 

date

 

 

date

 

 

46

--------------------------------------------------------------------------------


 

Schedule 1

 

The Licensed Patents

 

47

--------------------------------------------------------------------------------


 

Schedule 2

 

Alternative Dispute Resolution

 

Alternative Dispute Resolution. For any and all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement,
including any dispute relating to patent validity or infringement, which the
Parties shall be unable to resolve within sixty (60) days, the Party raising
such dispute shall promptly advise the other Party of such claim, dispute or
controversy in a writing that describes in reasonable detail the nature of such
dispute. By not later than ten (10) business days after the recipient has
received such notice of dispute, each Party shall have selected for itself a
representative who shall have the authority to bind each such Party and shall
additionally have advised the other Party in writing of the name and title of
such representative. By not later than twenty (20) business days after the date
of such notice of dispute, such representatives shall select a mutually agreed
upon independent expert schedule a date for engaging in an ADR process.
Thereafter, the representatives of the Parties shall engage in good faith in an
ADR process. If the representatives of the Parties have not been able to resolve
the dispute within thirty (30) business days after the termination of the ADR,
the Parties shall have the right to pursue any other remedies legally available
to resolve such dispute in the English courts, to whose jurisdiction for such
purposes the Owner and the Licensee each irrevocably consents and submits.
Notwithstanding the foregoing, nothing in this Schedule 2 shall be construed to
waive any rights or timely performance of any obligations existing under this
Agreement. The costs of such ADR process shall be borne equally by the Parties.

 

48

--------------------------------------------------------------------------------


 

SCEHDULE 4

 

Material Transfer Agreement

 

UNIVERSITY COLLEGE LONDON

[g23292kg03i002.jpg]

Gower Street London WC1E 6BT

 

 

MATERIAL TRANSFER AGREEMENT

 

UNIVERSITY COLLEGE LONDON has collected and/or developed the materials known as:
(Insert description of materials below)

 

[To be completed]               (“Materials”)

 

Providing University College London Scientist is: (Insert name and department)

 

Professor Ian Jacobs Department of Gynaecological Oncology

(the “Provider”)

 

Company Scientist is: (Insert name)

 

[To be completed]

(the “Company Scientist”)

 

The Company Scientist is an employee of: (Insert company name and full address)

 

Ciphergen Biosystems, Inc. a Delaware corporation having its principal place of
business at
6611 Dumbarton Circle, Fremont, California 94555, U.S.A

(the “Company”)

 

The Company wishes to acquire a sample of the Materials for academic research
relating to: (Insert
description of academic research for which Materials are to be used)

 

The “Project” as defined in clause 1 of the Collaborative Research Agreement
between UCL,
UCL BioMedica Plc and Ciphergen Biosystems, Inc dated           2005

 

(the “Collaborative Research Agreement”)

 

49

--------------------------------------------------------------------------------


 

UCL is willing to provide a sample of the Materials for the Project Period (the
“Term”) as defined in clause 2.1 of the Collaborative Research Agreement on the
Terms and Conditions shown overleaf provided the Company agrees to comply with
those Terms and Conditions.

 

 

Standard Terms and Conditions for Release of Materials

 

UCL represents and warrants to Company that, to the best of its knowledge (a)
the Materials have been obtained by UCL in accordance with all applicable laws,
rules and regulations, (b) UCL has all necessary rights to transfer and dispose
of the Materials as contemplated herein and (c) the transfer, shipment and
delivery of the Materials to Company shall be made in such a manner and by such
means as to ensure the biological and/or chemical integrity of the Materials and
the safety of Company’s employees, agents and contractors.

 

 

 

Company shall keep the Materials secure at the Company’s laboratory and ensure
that access to the Materials is restricted to the Company Scientist and his
authorised co-workers. In this Agreement “the Materials” shall include any and
all materials, documents and information that UCL may provide to the Company
under or in connection with this Agreement, and any derivatives, portions,
progeny or improvements.

 

 

 

The Company shall use the Materials only for the Project and not for any other
purpose even if those purposes are being pursued in the Company’s laboratory
without the prior written consent of UCL.

 

 

 

The Company shall not supply the Materials to any party other than its Group
Companies (as defined in the Collaborative Research Agreement).

 

 

 

The Term may be extended with the written agreement of the parties.

 

 

 

The Company shall acknowledge UCL as the source of the materials in any
publication that mentions them. The Company shall send UCL a copy of any reports
or publications which describe work carried out using the Materials, and UCL
shall be entitled to use all such reports and publications subject to the
provisions of the Collaborative Research Agreement.

 

 

 

The Materials and any copies thereof made by or in the possession of or under
the control of the Company pursuant to this Agreement shall remain under the
custody of UCL and shall be immediately returned or if UCL so requires,
destroyed, provided that UCL acknowledges and understands that (a) the Materials
may be partially or totally damaged, destroyed, consumed or otherwise rendered
unusable for any other purpose in the course of the Project and (b) Company may
not be able to return some or all of the received Materials upon completion of
the Project.

 

 

on termination of this Agreement, and

 

in the event that the Company is in breach of any of the conditions of this
Agreement, and

 

at any other time on request of UCL and request and any copies thereof made by
or in the

 

50

--------------------------------------------------------------------------------


 

 

possession of or under the control of the Company pursuant to this Agreement. If
UCL so dictates the Material should be destroyed under the circumstances that
might arise under this Clause 6.

 

UCL shall at all times remain the custodian of the materials and which will not
be removed from the Company’s address. No licence under any UCL intellectual
property is granted or implied by this Agreement.

 

In the event that the Company makes or observes any new discovery, improvement
or invention (“Invention”) relating to the Materials or as a direct result of
the Project then the Company will bring this to the attention of UCL and such
Invention shall be subject to the provisions of the Collaborative Research
Agreement.

 

The Company shall use the Materials in accordance with good laboratory practice
and the highest standards of skill and care and shall ensure compliance with any
applicable laws and regulations governing the transportation, keeping or use of
the Materials.

 

The Company shall reimburse UCL for any reasonable shipping and related costs
that may be incurred when preparing and sending the Materials to the Company.

 

The Materials are experimental in nature and, subject to UCL’s representations
and warranties set forth above, UCL makes no representation and gives no
warranty or undertaking, in relation to them. As examples, but without limiting
the foregoing, UCL give no warranty:

 

 

that use of the Materials will not infringe any patent, copyright, trade mark or
other right owned by any third party; or

 

 

that the Materials are of merchantable or satisfactory quality or fit for any
particular purpose, have been developed with reasonable care and skill or
tested, for the presence of pathogens or otherwise, or are viable, safe, or
non-toxic.

 

UCL shall have no liability to the Company, whether in contract, tort or
otherwise, in relation to the supply of the Materials to the Company or their
use or keeping by the Company Scientist and/or Company or by any other person,
or the consequences of their use, to the maximum extent permitted under
applicable law. The Company shall indemnify and hold harmless the Indemnified
Parties from and against all Claims and Losses arising from such supply, use or
keeping, including without limitation Claims and Losses arising from:

 

 

injury to the Company's employees and third parties;

 

 

infringement of third party intellectual property rights; and

 

 

use of the Materials within or outside the scope of this Agreement.

 

For the purposes of this Agreement:

 

“Indemnified Parties” shall mean UCL and its directors, officers, employees,

 

51

--------------------------------------------------------------------------------


 

representatives and associated undertakings;

 

“Claims” shall mean all demands, claims, proceedings, penalties, fines and
liability (whether criminal or civil, in contract, tort or otherwise); and

 

“Losses” shall mean all losses including without limitation financial losses,
damages, legal costs and other expenses of any nature whatsoever.

 

The Company agrees to be bound by this Agreement in consideration of UCL making
the Materials available to the Recipient.

 

English law shall apply to this Agreement, and the English courts shall have
exclusive jurisdiction.

 

AGREED by the parties through their authorised signatories:-

 

 

For and on behalf of

 

For and on behalf of

 

University College London

 

Ciphergen Biosystems, Inc.

 

 

 

 

 

 

 

 

 

Signed

 

Signed

 

 

 

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

 

 

 

Date

 

Date

 

 

*** Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

52

--------------------------------------------------------------------------------